Case 1:19-cr-00099-DKW-KJM Document 266 Filed 06/28/21 Page 1 of 6   PageID #:
                                  2148



 JUDITH A. PHILIPS
 Acting United States Attorney
 District of Hawaii

 MICHAEL NAMMAR
 MICAH SMITH
 MARK A. INCIONG CA BAR #163443
 Assistant U.S. Attorney
 Room 6100, PJKK Federal Building
 300 Ala Moana Boulevard
 Honolulu, Hawaii 96850
 Telephone: (808) 541-2850
 Facsimile: (808) 541-2958
 Email: Michael.Nammar@usdoj.gov
        Micah.Smith@usdoj.gov
        Mark.Inciong@usdog.gov

 Attorneys for Plaintiff
 UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

  UNITED STATES OF AMERICA,               CR. NO. 19-00099 DKW
                    Plaintiff,            ORDER CONTINUING TRIAL
        vs.                               DATE AND EXCLUDING TIME
                                          UNDER THE SPEEDY TRIAL ACT
  MICHAEL J. MISKE, JR., (01)
  JOHN B. STANCIL, (02)                   OLD TRIAL DATE: September 13,
  KAULANA FREITAS, (03)                   2021
  LANCE L. BERMUDEZ, (04)                 NEW TRIAL DATE: March 21, 2022
  DAE HAN MOON, (05)
  PRESTON M. KIMOTO, (06)
  MICHAEL J. BUNTENBAH, (07)
  HARRY K. KAUHI, (08)
  JARRIN K. YOUNG, (11)
                    Defendants.
                  ORDER CONTINUING TRIAL DATE AND
              EXCLUDING TIME UNDER THE SPEEDY TRIAL ACT
Case 1:19-cr-00099-DKW-KJM Document 266 Filed 06/28/21 Page 2 of 6              PageID #:
                                  2149




       The parties’ joint Motion to Continue Trial is granted and, based upon the

 reasons below, the Court finds there is good cause to exclude time under the

 Speedy Trial Act.

       Counsel for the moving defendants have indicated they have moved to

 continue the current trial date in this matter because they need additional time to

 review discovery, consider and file possible pretrial motions, confer with and

 competently advise their clients, and prepare for the trial itself. The Court finds

 their request is reasonable in light of the nature of the charges in this case and the

 scope of discovery.

       As the government previously explained in its motion to declare the case as

 complex (ECF No. 131), this case involves defendants who are collectively

 charged with racketeering conspiracy, various acts of violence, chemical weapon

 attacks, firearms offenses, drug trafficking, and bank fraud. The racketeering

 conspiracy is alleged to have included a wide variety of criminal activities, ranging

 from acts involving murder, kidnapping, and arson to wire fraud, fraud in

 connection with identification documents, and obstruction of justice. The evidence

 includes (i) court-authorized Title III wiretap interceptions of wire and electronic

 communications, which captured pertinent communications; (ii) forensic

 extractions of multiple cellular telephones; (iii) audio and video recordings from

 controlled purchases of drugs; (iv) the results of search warrants at physical
                                            2
Case 1:19-cr-00099-DKW-KJM Document 266 Filed 06/28/21 Page 3 of 6              PageID #:
                                  2150



 locations; (v) the results of search warrants on social media accounts; (vi) the

 laboratory testing of controlled substances; (vii) the pen register and trap and trace

 toll records of numerous phones; (viii) cooperating sources and cooperating

 witnesses; and (ix) physical surveillance that law enforcement conducted in

 coordination with the Title III wiretap interceptions and during controlled

 purchases of drugs, among other things. Accordingly, this Court granted the

 Government’s motion to declare this matter complex on August 14, 2020. (ECF

 148.)

         The Court further finds that discovery in this matter is voluminous,

 including financial and business records, and that the Government is continuing to

 produce additional discovery to the defendants.

         In addition, counsel for Defendant Michael J. Miske, Jr., are continuing to

 prepare their written death penalty mitigation submission. The U.S. Attorney’s

 Office has already submitted its recommendation regarding the death penalty and

 is awaiting a decision from the Attorney General of the United States. The

 pendency of this process is an additional reason supporting a continuance of the

 trial date.

         The Speedy Trial Act provides that certain periods of delay in the

 proceeding to trial “shall be excluded in computing the time within which . . . the

 trial of any such offense must commence.” 18 U.S.C. § 3161(h). One appropriate


                                            3
Case 1:19-cr-00099-DKW-KJM Document 266 Filed 06/28/21 Page 4 of 6               PageID #:
                                  2151



 basis for the exclusion of time is an “ends of justice” continuance—that is, a

 continuance based on a judge’s finding that “the ends of justice outweigh the best

 interest of the public and the defendant in a speedy trial.” Id. at § 3161(h)(7)(A).

 The Speedy Trial Act provides that a judge should consider, among other things,

 the following factors in determining whether to grant an “ends of justice”

 continuance: (i) whether “the failure to grant such a continuance in the proceeding

 would be likely to make a continuation of such proceeding impossible, or result in

 a miscarriage of justice;” (ii) whether “the case is so unusual or so complex, due to

 the number of defendants, the nature of the prosecution, or the existence of novel

 questions of fact or law, that it is unreasonable to expect adequate preparation for

 pretrial proceedings or for the trial itself within the time limits established by this

 section;” and (iii) whether “the failure to grant such a continuance . . . would deny

 the defendant reasonable time to obtain counsel, would unreasonably deny the

 defendant or the government continuity of counsel, or would deny counsel for the

 defendant or the attorney for the Government the reasonable time necessary for

 effective preparation, taking into account the exercise of due diligence.” Id. at

 § 3161(h)(7)(B)(i)-(iv).

       The Court finds that, in light of the number of defendants involved and the

 complex nature of this prosecution, “the ends of justice served” by granting this

 motion “outweigh the best interest of the public and the defendant(s) in a speedy


                                             4
Case 1:19-cr-00099-DKW-KJM Document 266 Filed 06/28/21 Page 5 of 6             PageID #:
                                  2152



 trial.” 18 U.S.C. § 3161(h)(7)(A). A failure to grant the motion to continue trial

 would likely result in a miscarriage of justice. Given the number of defendants and

 the amount of discovery in this case, it would be unreasonable to expect counsel

 for the moving defendants to be adequately prepared for pretrial proceedings or for

 the trial itself based on the present trial date of September 13, 2021. Failure to

 grant the requested continuance would, therefore, deny counsel for the defendants

 the reasonable time necessary for effective preparation, taking into account the

 exercise of due diligence.

       The Court further finds that this reasonable period of delay is also

 excludable as to Defendant Buntenbah and Defendant Young over their objections.

 18 U.S.C. § 3161(h)(6).

       For all the above reasons, IT IS HEREBY ORDERED:

       (1)    the jury selection and trial are set for March 21, 2022 at 8:30 a.m.,

 before the Honorable Derrick K. Watson;

       (2)    the final pretrial conference is set for February 22, 2022 at 9:30 a.m.,

 before the Honorable Kenneth J. Mansfield;

       (3)    defense motions are due on February 7, 2022, and the government’s

 responses are due on February 22, 2022.

       IT IS FURTHER ORDERED that the period of time from September 13,

 2021 to and including March 21, 2022, constitutes a period of delay which shall be


                                           5
Case 1:19-cr-00099-DKW-KJM Document 266 Filed 06/28/21 Page 6 of 6           PageID #:
                                  2153



 excluded in computing the time within which the trial in this case must commence

 pursuant to the Speedy Trial Act, 18 U.S.C. '' 3161(h)(7)(A), (h)(7)(B), and (h)(6).

       DATED: June 28, 2021, at Honolulu, Hawaii.




 UNITED STATES v. MICHAEL J. MISKE, JR, ET AL.
 Cr. No. 19-00099 DKW
 “Order Continuing Trial Date and Excluding Time Under the Speedy Trial Act”




                                          6
